Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

     Claims 1 - 20 are pending.  
     Claims 1, 15, 20 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving a data packet as part of network traffic to a destination host from a source host at a first border node instance in an enterprise network fabric, such that the data packet is received with a context associated with the source host, and wherein sending the data packet to a firewall associated with the enterprise network fabric wherein the firewall strips the context associated with the source host from the data packet and applies a firewall policy to the data packet, and wherein receiving the data packet at a second border node instance after the firewall applies the firewall policy to the data packet, and wherein in response to the firewall stripping the context associated with the source host from the data packet, selectively encapsulating the data packet with the context associated with the source host at the second border node instance based on one or more policies for controlling transmission of the network traffic through the enterprise network fabric, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 14 are allowed due to allowed base claim 1.  
Claims 16 - 19 are allowed due to allowed base claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                      7-22-2022Primary Examiner, Art Unit 2452